                                                                             Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

KEVIN FOSTER BEY,

         Petitioner,

v.                                                   Case No. 3:19cv1661-LC/MJF

STATE OF FLORIDA,

     Respondent.
_______________________/

                                       ORDER

         This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated June 13, 2019. (Doc. 4). Petitioner was provided a copy of

the Report and Recommendation and was afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). No objections have been

filed.

         Having considered the Report and Recommendation, I have determined that

it should be adopted.

         Accordingly, it is ORDERED:

         1. The Magistrate Judge’s Report and Recommendation (doc. 4) is adopted

and incorporated by reference in this order.

         2. The petition for writ of habeas corpus (Doc. 1), challenging the judgment
                                                                           Page 2 of 2


of conviction and sentence in State of Florida v. Kevin Foster Bey, Escambia County

Circuit Court Case No. 2013-CF-3703, is DISMISSED for lack of jurisdiction.

        3. A certificate of appealability is DENIED.

        4. The clerk is directed to close this case file.

        ORDERED on this 15th day of July, 2019.


                               s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No: 3:19cv1661-LC/MJF
